DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-5, 9, 12, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0020928 A1 to Srivastava et al. (hereinafter Srivastava).
Regarding claim 1, Srivastava discloses a method of preparing a mechanoluminescent material (Sr4Al14O25:Eu2+,Q3+ where Q3+ is a trivalent rare earth ion, para [0023]); the method comprising the steps of:

b) heat-treating (firing) the mixture to obtain the mechanoluminescent material (para [0033]); and
c) optionally grinding the mechanoluminescent material into powder form (para [0040]).  It is noted that the grinding step is optional and not required.
The reference does not expressly state that the fluxing agent facilitates incorporation of the at least one lanthanide ion into the base material. However, the reference does teach the presence of flux.  Therefore, the fluxing agent is expected to facilitate the incorporation of the at least one lanthanide ion into the base material, absent evidence to the contrary.
Srivastava does not expressly recite the term “mechanoluminescent”.  However, lanthanide co-doped Sr4Al14O25:Eu is a known mechanoluminescent material. See evidentiary reference, Kawataki, cited below. The material is photoluminescent when excited by radiant energy such as UV light and is mechanoluminescent when excited by mechanical energy.  A mechanoluminescent material is inherently capable of emitting light when exposed to mechanical excitation.

Regarding claim 2, Srivastava discloses the method of claim 1, wherein the fluxing agent includes a lithium compound (para [0009]).

claim 3, Srivastava discloses the method of claim 2, wherein the lithium compound is provided in a molar percentage of less than about 20% (para [0033]), which overlaps the instantly claimed range of a molar percentage of 6% in the mixture.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.

Regarding claim 4, Srivastava discloses the method of claim 1, wherein the mixture includes a lanthanide (rare earth) halide to provide the at least one lanthanide ion (Srivastava claim 18). The reference does not expressly state that the halide is fluoride. However, fluoride is known and encompassed within the group halide.  The reference also recites that the flux in the mixture is a conventional flux such as a fluoride compound.  It would therefore be obvious to one of ordinary skill in the art to employ a lanthanide fluoride as the lanthanide halide to provide a phosphor of very high chemical purity and controlled composition (para [0002]).  

Regarding claim 5, Srivastava discloses the method of claim 1, wherein the lanthanide ion includes at least one of Tb3+, Pr3+, Sm3+, Tm3+ or Yb3+ (para [0023]).

Regarding claim 9, Srivastava discloses the method of claim 1, wherein the step a) further includes a step of grinding the mixture into a powder form (para [0034]). 

claim 12, Srivastava discloses a composite material comprising a first mechanoluminescent material (Sr4Al14O25:Eu,Q3+, para [0023]); 
wherein the mechanoluminescent material includes about 1 to about 50.1 mol% of lanthanide dopant (para [0025], about 1 to about 50 mol% Eu and about 0.001 to about 1 mol% trivalent lanthanide), which overlaps at least 2 mol% of doped lanthanide.
Srivastava does not expressly recite the term “mechanoluminescent”.  However, lanthanide co-doped Sr4Al14O25:Eu is a known mechanoluminescent material. See evidentiary reference, Kawataki, cited below.  The material is photoluminescent when excited by radiant energy such as UV light and is mechanoluminescent when excited by mechanical energy.  A mechanoluminescent material is inherently capable of emitting light when exposed to mechanical excitation.

Regarding claim 13, Srivastava discloses the composite material of claim 12, wherein the first mechanoluminescent material has a peak emission of 508 nm (when Q is Sm, see evidentiary reference, Misawa, cited below), which falls within the instantly claimed range of from about 500 to about 1000 nm.  

Regarding claim 15, Srivastava discloses the composite material of claim 12, further including a second mechanoluminescent material, Sr4Al14O25:Eu (para [0017]), having an emission wavelength (a peak emission of 490 nm, see evidentiary reference, Khanarian, cited below) different from the first mechanoluminescent material.

Regarding claim 16, Srivastava discloses the composite material of claim 15, wherein the first mechanoluminescent material and the second mechanoluminescent material are provided in a mixture at a predetermined weight ratio thereby tuning the emission wavelength of the composite material (para [0027]).

Regarding claim 17, Srivastava discloses the composite material of claim 15, and further discloses wherein the second mechanoluminescent material includes crystals having substantially the same crystalline size as the crystals in the first mechanoluminescent material.  All are approximately about 9 µm (para [0040], [0042] and [0043]).

Regarding claim 18, Srivastava discloses the composite material of claim 15, but is silent regarding the limitation “wherein the second mechanoluminescent material has a substantially the same emission intensity as the first mechanoluminescent material”. However, it would be obvious to one of ordinary skill in the art to employ a first and second mechanoluminescent material with substantially the same emission intensity to provide display devices (para [0030]) with improved, customized light quality (para [0026]). 

Regarding claim 19, Srivastava discloses the composite material of claim 15, wherein in an alternate embodiment the second mechanoluminescent material emits red light (para [0026]) which has an emission wavelength of 620 to 750 nm, and 

Claims 1-3 and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0043099 A1 to Duan et al. (hereinafter Duan).
Regarding claims 1 and 8, Duan discloses a method of preparing a mechanoluminescent material, ABOS:M, where A is selected from the group, Ca, Mg, Sr and Ba, B is selected from a group including Mg and Zn and M is selected from a list of lanthanides that includes Eu3+, Ce3+, Tb3+ and Pr3+ (para [0006]).  When A is Ca and B is Zn, the formula is CaZnOS:M (para [0013]), where M is Ln3+, a lanthanide/rare earth element (para [0019]), providing instantly claimed formula CaZnOS:Ln3+.
Duan further discloses the method comprising the steps of:
a) providing a mixture including precursors of a base material (para [0050]), a fluxing agent (flux para [0036] or melting agent, para [0035]),
and a dopant (activator) selected from a group that includes at least one lanthanide ion (para [0038]);

c) optionally grinding the mechanoluminescent material into powder form (para [0050]).  It is noted that the grinding step is optional and not required.
It would be obvious to one of ordinary skill in the art to select at least one lanthanide ion from the suggested group of dopants to provide a mechanoluminescent material that emits light of the desired color when excited by mechanical excitation. 
The reference does not expressly state that the fluxing agent facilitates incorporation of the at least one lanthanide ion into the base material. However, the reference does teach the presence of flux.  Therefore, the fluxing agent is expected to facilitate the incorporation of the at least one lanthanide ion into the base material, absent evidence to the contrary.
Duan does not expressly recite the term “mechanoluminescent”.  However, Duan does teach CaZnOS:Ln3+, as discussed above.  See MPEP 2112.01(I) which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed 

Regarding claim 2, Duan discloses the method of claim 1, wherein the fluxing agent includes an alkali compound (para [0035] and [0036]) but fails to expressly disclose a lithium compound in particular. However, the term alkali encompasses Li and the reference does teach alkali compounds as compounds comprising Li, Na, K or Rb (para [0034]).  Therefore, it would be obvious to one of ordinary skill in the art to select Li as the alkali in the flux because Li, Na, K and Rb are taught as obvious alternatives.

Regarding claim 3, Duan discloses the method of claim 2, but fails to expressly disclose wherein the lithium compound is provided in a molar percentage of 6% in the mixture.  However, see MPEP 2144.05(II)(A) which states that ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’.  One of ordinary skill in the art is expected to arrive at the optimal amount of lithium compound via routine experimentation.  

Regarding claim 5, Duan discloses the method of claim 1, wherein the lanthanide ion includes at least one of Tb3+ and Pr3+ (para [0019]).

Regarding claim 6, Duan discloses the method of claim 1, wherein the precursors of base material include calcium carbonate and zinc sulfide (para [0050]).

Regarding claim 7, Duan discloses the method of claim 6, wherein the dopant (activator, co-activator and/or sensitizer) is present in a concentration of 0 up to 50 atomic percent ([0008]).  Therefore, the calcium carbonate is provided at an atomic ratio with respect to the at least one lanthanide ion by 1-x:x, wherein x overlaps the instantly claimed values of 0.002, 0.005, 0.01, 0.02, 0.03, 0.04 and  0.08.  See MPEP 2144.05(I), cited above. 

Regarding claim 9, Duan discloses the method of claim 1, wherein the step a) further includes a step of grinding the mixture into a powder form (para [0044]). 

Regarding claim 10, Duan discloses the method of claim 8, wherein the mechanoluminescent material includes 0 up to 50 atomic percent lanthanide dopant ([0008]), which overlaps the instantly claimed range of at least 2 mol% of lanthanide dopant.  See MPEP 2144.05(I), cited above. 

Regarding claim 11, Duan discloses the method of claim 1, wherein the step b) includes the step of sintering the mixture at a temperature of 900-1200 C (para [0029]), which overlaps the instantly claimed temperature of about 1100°C under a nitrogen atmosphere (para [0029]).  Duan does not expressly disclose sintering for about 2 hours but rather sinters for 4 to 48 hours (para [0029]).  However, it is known in the art that when higher sintering temperatures are used, sintering times can be reduced.  Therefore, it would be obvious to one of ordinary skill in the art to reduce the sintering time to about 2 hrs when the sintering temperature is higher, such as 1100 C. 

Regarding claim 12, Duan discloses a composite material comprising a first mechanoluminescent material (doped CaZnOS, para [0013]); the mechanoluminescent material capable of emitting light upon a mechanical excitation (by definition because the material is mechanoluminescent), wherein the mechanoluminescent material includes 0 up to 50 atomic percent lanthanide dopant ([0008]), which overlaps the instantly claimed range of at least 2 mol% of lanthanide dopant.  See MPEP 2144.05(I), cited above. 
Duan does not expressly recite the term “mechanoluminescent”.  However, Duan does teach CaZnOS:Ln3+, as discussed above.  See MPEP 2112.01(I), cited above.   The compositions and formulas overlap and are made by overlapping methods.  Therefore, the CaZnOS:Ln3+ of Duan is understood to be mechanoluminescent.  A mechanoluminescent material is inherently capable of emitting light when exposed to mechanical excitation.

Regarding claim 13, Duan discloses the composite material of claim 12, wherein the first mechanoluminescent material (CaZnOS:Ln3+, where Ln3+ is Tb3+ or Pr 3+, para [0021]) emits green light, (see evidentiary reference Du cited below) which is about 495 nm to about 570 nm and overlaps the instantly claimed range of from about 500 to about 1000 nm.  See MPEP 2144.05(I), cited above.

Regarding claim 14, Duan discloses the composite material of claim 12, wherein the first mechanoluminescent material has a general formula of CaZnOS:Ln3+, wherein Ln3+ is a lanthanide ion selected from the group consisting of Tb3+ and Pr3+ (para [0021]).

Regarding claims 15 and 20, Duan discloses the composite material of claim 12, and further includes a second mechanoluminescent material CaZnOS:M, where M is Mn2+ (para [0022]) having an emission wavelength different from the first mechanoluminescent material (emits orange-red light, para [0022]).

Regarding claim 16, Duan discloses the composite material of claim 15, wherein the first mechanoluminescent material and the second mechanoluminescent material are provided in a mixture (para [0027]) but is silent regarding mixing at a predetermined weight ratio thereby tuning the emission wavelength of the composite material.  However, the reference does teach that the first material is mixed with other red, yellow, green and/or blue emitting phosphors to improve the performance of the material (para 

Regarding claim 17, Duan discloses the composite material of claim 15, wherein the second mechanoluminescent material includes crystals that are expected to have substantially the same crystalline size as the crystals in the first mechanoluminescent material because all of the CaZnOS doped materials are made by the same method (para [0029]), as discussed above.  See MPEP 2112.01(I), cited above.   Therefore, one of ordinary skill in the art would expect the crystals of the first and second mechanoluminescent materials to have substantially the same size, absent evidence to the contrary. 

Regarding claim 18, Duan discloses the composite material of claim 15, wherein the second mechanoluminescent material is expected to have substantially the same emission intensity as the first mechanoluminescent material.  See 2112.01(I), cited 

Regarding claim 19, Duan discloses the composite material of claim 15, wherein the second mechanoluminescent material has an emission wavelength of 550 nm to 780 nm (para [0022]) which overlaps the instantly claimed range of from about 635 to about 700 nm.  See MPEP 2144.05(I), cited above.

Regarding claim 21, Duan discloses the composite material of claim 15, wherein the first mechanoluminescent material includes CaZnOS:Tb3+ (para [0021]).

Response to Arguments
Applicant’s arguments, see page 5, filed 1/7/22, with respect to the 112 rejections have been fully considered and are persuasive.  The most recent amendments to the claims resolve the issues.
Therefore, the 112(b) rejection of claims 10 and 12-21 has been withdrawn. 

Applicant's arguments filed 1/7/22, regarding Srivastava, have been fully considered but they are not persuasive. Applicant argues that Srivastava does not teach a mechanoluminescent material because the Srivastava luminescent material can absorb UV light to emit light.  However, in response to applicant's argument that the Srivastava luminescent material absorbs radiation energy, such as UV light, and emits Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
See evidentiary reference, Kawataki cited below, which teaches Sr4Al144O25:Eu as a mechanoluminescent material.  A luminescent material can be photoluminescent and mechanoluminescent under different excitation conditions.  See evidentiary reference, “Lanthanide mechanoluminescence” by Bunzli et al. (hereinafter Bunzli), which states the conventional knowledge in the art that mechanoluminescent materials emit light under mechanical excitation and can also emit light under other sources of excitation including but not limited to absorbed UV light (pages 13 and 16).  Also see MPEP 2112.01(II), cited above. Sr4Al14O25 overlaps the instantly claimed luminescent material, is made by an overlapping method and is mechanoluminescent when excited by a mechanical source and photoluminescent when excited by a UV source. The same material is expected to have the same properties under the same conditions, absent evidence to the contrary.  Applicant has not supplied such evidence. 
Therefore, the 103 rejection of claims 1-5, 9, 12, 13 and 15-19 as obvious over Srivastava stands. 

Applicant's arguments filed 1/7/22, regarding Duan, have been fully considered but they are not persuasive. Applicant argues that Duan does not teach a mechanoluminescent material because the luminescent material of Duan can emit light Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Note that Duan teaches the claimed phosphor, CaZnOS:M, where M is a lanthanide selected from a group that includes Eu, Ce, Tb and Pr and M is present in an overlapping amount.  See MPEP 2112.01(I), cited above. CaZnOS:M where M is a lanthanide present in an overlapping amount, overlaps the instantly claimed phosphor, is made by an overlapping method and is a known mechanoluminescent material. Applicant has not provided evidence that the known CaZnOS:M luminescent material, which is known to be mechanoluminescent when excited by a mechanical source (see evidentiary reference, Du, cited below) and is known to emit light when excited by a UV source is not capable of emitting light upon a mechanical excitation. 
Therefore, the 103 rejection of claims 1-3 and 5-21 as obvious over Duan stands. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0002264 A1 to Kawataki et al. (teaches lanthanide doped Sr4Al14O25 as mechanoluminescent, para [0037] and [0039]), US 7521727 B2 to Khanarian et al. (teaches Sr4Al14O25:Eu with an emission peak of 490 nm, col 13, ln 38), US 7091510 B2 to Misawa et al. (teaches SrAl14O25:Eu,Sm with an emission peak .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734